Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 1 of 8 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                             UNITED STATES DISTRICT COURT
ͳʹ                            CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
          Antonio Fernandez,                         Case No.
ͳͶ
                  Plaintiff,
ͳͷ                                                  Complaint For Damages And
            v.                                       Injunctive Relief For Violations
ͳ͸                                                  Of: American’s With Disabilities
          Hekmatravan Family Norwalk                 Act; Unruh Civil Rights Act
ͳ͹       LLC, a California Limited Liability
          Company;
ͳͺ       Levian Family Norwalk, LLC, a
          California Limited Liability
ͳͻ       Company;
          Golin Theaters, Inc., a California
ʹͲ       Corporation; and Does 1-10,
ʹͳ               Defendants.
ʹʹ
ʹ͵           Plaintiff Antonio Fernandez complains of Hekmatravan Family
ʹͶ   Norwalk LLC, a California Limited Liability Company; Levian Family
ʹͷ   Norwalk, LLC, a California Limited Liability Company; Golin Theaters, Inc.,
ʹ͸   a California Corporation; and Does 1-10 (“Defendants”), and alleges as
ʹ͹   follows:
ʹͺ


                                                
                                                 
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 2 of 8 Page ID #:2
      

 ͳ       PARTIES:
 ʹ       1. Plaintiff is a California resident with physical disabilities. He is
 ͵   paralyzed from the waist down and uses a wheelchair for mobility.
 Ͷ       2. Defendants Hekmatravan Family Norwalk LLC and Levian Family
 ͷ   Norwalk, LLC owned the real property located at or about 13917 Pioneer
 ͸   Blvd., Norwalk, California, in February 2019.
 ͹       3. Defendants Hekmatravan Family Norwalk LLC and Levian Family
 ͺ   Norwalk, LLC own the real property located at or about 13917 Pioneer Blvd.,
 ͻ   Norwalk, California, currently.
ͳͲ       4. Defendant Golin Theaters, Inc. owned Regency Theatres located at or
ͳͳ   about 13917 Pioneer Blvd., Norwalk, California, in February 2019.
ͳʹ       5. Defendant Golin Theaters, Inc. owns Regency Theatres located at or
ͳ͵   about 13917 Pioneer Blvd., Norwalk, California, currently.
ͳͶ       6. Plaintiff does not know the true names of Defendants, their business
ͳͷ   capacities, their ownership connection to the property and business, or their
ͳ͸   relative responsibilities in causing the access violations herein complained of,
ͳ͹   and alleges a joint venture and common enterprise by all such Defendants.
ͳͺ   Plaintiff is informed and believes that each of the Defendants herein,
ͳͻ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ʹͲ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ʹͳ   Plaintiff will seek leave to amend when the true names, capacities,
ʹʹ   connections, and responsibilities of the Defendants and Does 1 through 10,
ʹ͵   inclusive, are ascertained.
ʹͶ
ʹͷ       JURISDICTION & VENUE:
ʹ͸       7. The Court has subject matter jurisdiction over the action pursuant to 28
ʹ͹   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ʹͺ   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                              
                                               
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 3 of 8 Page ID #:3
      

 ͳ       8. Pursuant to supplemental jurisdiction, an attendant and related cause
 ʹ   of action, arising from the same nucleus of operative facts and arising out of
 ͵   the same transactions, is also brought under California’s Unruh Civil Rights
 Ͷ   Act, which act expressly incorporates the Americans with Disabilities Act.
 ͷ       9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 ͸   founded on the fact that the real property which is the subject of this action is
 ͹   located in this district and that Plaintiff's cause of action arose in this district.
 ͺ
 ͻ       FACTUAL ALLEGATIONS:
ͳͲ       10.Plaintiff went to Regency Theatres in February 2019 with the intention
ͳͳ   to avail himself of its goods or services and to assess the business for
ͳʹ   compliance with the disability access laws.
ͳ͵       11.Regency Theatres is a facility open to the public, a place of public
ͳͶ   accommodation, and a business establishment.
ͳͷ       12.Restrooms are one of the facilities, privileges, and advantages offered
ͳ͸   by Defendants to patrons of Regency Theatres.
ͳ͹       13.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
ͳͺ   provide an accessible restroom in conformance with the ADA Standards.1
ͳͻ       14.Currently, the defendants do not provide an accessible restroom in
ʹͲ   conformance with the ADA Standards.
ʹͳ       15.Regency Theatres has a sales counter where it handles its transactions
ʹʹ   with customers.
ʹ͵       16.Unfortunately, the defendants do not provide accessible sales counters
ʹͶ   in conformance with the ADA Standards.
ʹͷ       17.As a result, the plaintiff had to have his friend conduct the transaction
ʹ͸   
      
ʹ͹      )RUH[DPSOHWKHKHLJKWRIWKHZDWHUFORVHWWRLOHWZKHQPHDVXUHGWRWKHWRSRIWKHWRLOHWVHDWZDVWRR
      KLJK2QLQIRUPDWLRQDQGEHOLHIWKHUHDUHRWKHULVVXHVLQWKHUHVWURRPWKDWUHQGHULWQRQFRPSOLDQW7KRVH
ʹͺ   LVVXHVZLOOEHIOHVKHGRXWLQGLVFRYHU\DQGLQVSHFWLRQV7KHSODLQWLIIVHHNVWRKDYHDIXOO\FRPSOLDQWUHVWURRP
      


                                                             
                                                              
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 4 of 8 Page ID #:4
      

 ͳ   on his behalf.
 ʹ       18.Plaintiff personally encountered these barriers.
 ͵       19.By failing to provide an accessible restroom and accessible sales counter
 Ͷ   the defendants denied the plaintiff full and equal access.
 ͷ       20.The lack of an accessible restroom and sales counter created difficulty
 ͸   and discomfort for the Plaintiff.
 ͹       21.The defendants have failed to maintain in working and useable
 ͺ   conditions those features required to provide ready access to persons with
 ͻ   disabilities.
ͳͲ       22.The barriers identified above are easily removed without much
ͳͳ   difficulty or expense. They are the types of barriers identified by the
ͳʹ   Department of Justice as presumably readily achievable to remove and, in fact,
ͳ͵   these barriers are readily achievable to remove. Moreover, there are numerous
ͳͶ   alternative accommodations that could be made to provide a greater level of
ͳͷ   access if complete removal were not achievable.
ͳ͸       23.Plaintiff will return to Regency Theatres to avail himself of goods or
ͳ͹   services and to determine compliance with the disability access laws once it is
ͳͺ   represented to him that Regency Theatres and its facilities are accessible.
ͳͻ   Plaintiff is currently deterred from doing so because of his knowledge of the
ʹͲ   existing barriers and his uncertainty about the existence of yet other barriers
ʹͳ   on the site. If the barriers are not removed, the plaintiff will face unlawful and
ʹʹ   discriminatory barriers again.
ʹ͵       24.Given the obvious and blatant nature of the barriers and violations
ʹͶ   alleged herein, the plaintiff alleges, on information and belief, that there are
ʹͷ   other violations and barriers on the site that relate to his disability. Plaintiff will
ʹ͸   amend the complaint, to provide proper notice regarding the scope of this
ʹ͹   lawsuit, once he conducts a site inspection. However, please be on notice that
ʹͺ   the plaintiff seeks to have all barriers related to his disability remedied. See


                                                
                                                 
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 5 of 8 Page ID #:5
      

 ͳ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 ʹ   encounters one barrier at a site, he can sue to have all barriers that relate to his
 ͵   disability removed regardless of whether he personally encountered them).
 Ͷ
 ͷ   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 ͸   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 ͹   Defendants.) (42U.S.C. section 12101, et seq.)
 ͺ       25.Plaintiff re-pleads and incorporates by reference, as if fully set forth
 ͻ   again herein, the allegations contained in all prior paragraphs of this
ͳͲ   complaint.
ͳͳ       26.Under the ADA, it is an act of discrimination to fail to ensure that the
ͳʹ   privileges, advantages, accommodations, facilities, goods and services of any
ͳ͵   place of public accommodation is offered on a full and equal basis by anyone
ͳͶ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
ͳͷ   § 12182(a). Discrimination is defined, inter alia, as follows:
ͳ͸             a. A failure to make reasonable modifications in policies, practices,
ͳ͹                or procedures, when such modifications are necessary to afford
ͳͺ                goods,     services,   facilities,   privileges,    advantages,     or
ͳͻ                accommodations to individuals with disabilities, unless the
ʹͲ                accommodation would work a fundamental alteration of those
ʹͳ                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
ʹʹ             b. A failure to remove architectural barriers where such removal is
ʹ͵                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ʹͶ                defined by reference to the ADA Standards.
ʹͷ             c. A failure to make alterations in such a manner that, to the
ʹ͸                maximum extent feasible, the altered portions of the facility are
ʹ͹                readily accessible to and usable by individuals with disabilities,
ʹͺ                including individuals who use wheelchairs or to ensure that, to the


                                               
                                                
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 6 of 8 Page ID #:6
      

 ͳ                maximum extent feasible, the path of travel to the altered area and
 ʹ                the bathrooms, telephones, and drinking fountains serving the
 ͵                altered area, are readily accessible to and usable by individuals
 Ͷ                with disabilities. 42 U.S.C. § 12183(a)(2).
 ͷ       27.When a business provides facilities such as a restroom, it must provide
 ͸   an accessible restroom in compliance with the ADA Standards.
 ͹       28.Here, no such accessible restroom has been provided in violation of the
 ͺ   ADA.
 ͻ       29.When a business provides facilities such as a sales or transaction
ͳͲ   counter, it must provide an accessible sales or transaction counter in
ͳͳ   compliance with the ADA Standards.
ͳʹ       30.Here, no such accessible sales counter has been provided in compliance
ͳ͵   with the ADA Standards in violation of the ADA.
ͳͶ       31.The Safe Harbor provisions of the 2010 Standards are not applicable
ͳͷ   here because the conditions challenged in this lawsuit do not comply with the
ͳ͸   1991 Standards.
ͳ͹       32.A public accommodation must maintain in operable working condition
ͳͺ   those features of its facilities and equipment that are required to be readily
ͳͻ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
ʹͲ       33.Here, the failure to ensure that the accessible facilities were available
ʹͳ   and ready to be used by the plaintiff is a violation of the law.
ʹʹ
ʹ͵   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
ʹͶ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ʹͷ   Code § 51-53.)
ʹ͸       34.Plaintiff repleads and incorporates by reference, as if fully set forth
ʹ͹   again herein, the allegations contained in all prior paragraphs of this
ʹͺ   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,


                                               
                                                
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 7 of 8 Page ID #:7
      

 ͳ   that persons with disabilities are entitled to full and equal accommodations,
 ʹ   advantages, facilities, privileges, or services in all business establishment of
 ͵   every kind whatsoever within the jurisdiction of the State of California. Cal.
 Ͷ   Civ. Code §51(b).
 ͷ       35.The Unruh Act provides that a violation of the ADA is a violation of the
 ͸   Unruh Act. Cal. Civ. Code, § 51(f).
 ͹       36.Defendants’ acts and omissions, as herein alleged, have violated the
 ͺ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 ͻ   rights to full and equal use of the accommodations, advantages, facilities,
ͳͲ   privileges, or services offered.
ͳͳ       37.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
ͳʹ   discomfort or embarrassment for the plaintiff, the defendants are also each
ͳ͵   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ͳͶ   (c).)
ͳͷ
ͳ͸             PRAYER:
ͳ͹             Wherefore, Plaintiff prays that this Court award damages and provide
ͳͺ   relief as follows:
ͳͻ           1.For injunctive relief, compelling Defendants to comply with the
ʹͲ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
ʹͳ   plaintiff is not invoking section 55 of the California Civil Code and is not
ʹʹ   seeking injunctive relief under the Disabled Persons Act at all.
ʹ͵           2.Damages under the Unruh Civil Rights Act, which provides for actual
ʹͶ   damages and a statutory minimum of $4,000 for each offense.
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                               
                                                
      Complaint
      
Case 2:19-cv-02156-CJC-GJS Document 1 Filed 03/22/19 Page 8 of 8 Page ID #:8
      

 ͳ       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 ʹ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 ͵
      Dated: March 18, 2019            CENTER FOR DISABILITY ACCESS
 Ͷ
 ͷ
                                       By:
 ͸
                                       ____________________________________
 ͹
                                             Russell Handy, Esq.
 ͺ                                          Attorney for plaintiff
 ͻ
ͳͲ
ͳͳ
ͳʹ
ͳ͵
ͳͶ
ͳͷ
ͳ͸
ͳ͹
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                             
                                              
      Complaint
      
